DETAILED ACTION
This action is response to communication:  response to original application filed on 04/29/2021.
Claims 1-20 are currently pending in this application.  
The IDS filed on 04/29/2021 and 10/18/2021 haves been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 1-19, the claims recite a data using device which comprises many “parts.”  For example, claim 1 recites “a data storage part that stores,” “a user storage part that stores,” an authentication data acquisition part that acquires,” “a user acquisition part that acquires,” “a user determination part that determines,” an authentication storage processing part that stores,” “a user deletion part that deletes,” and “a data use prohibition part that prohibits.”  Further instances are found in the dependent claims.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f); or
(b)   Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)   State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Soma et al. US Patent Application Publication 2005/0273399 (Soma)

As per claim 12, Soma teaches a data using device that executes a predetermined process by using data, comprising: a data memory that stores pieces of data used for the predetermined process see Figure 5 with content processing apparatus); a user memory that stores the first user identification information (see Figure 5 and paragraph 188 with storage unit having source ID list; see paragraph 186 with source ID); a user determination part that determines whether a second user identification information acquired from an outside matches the first user identification information stored in the user memory, the first and second user identification information indicating a user who can use authentication data, and the authentication data being data that requires authentication using the first and second user identification information when using the authentication data for the predetermined process (paragraph 83 with content data that is copyright protected; content data is shared among devices/acquired from external sources; paragraph 188 wherein extracted source ID is compared with stored source ID to use content data); and an authetnicaiton storage processing part that stores the autehtnication data acquired from the outside into the data memory such that the authentication data is available for the predetermined process in a case where the user determination part determines that the first and second user identification information match each other or in a case where the first user identification information is not stored in the user memory (paragraph 187 and 188 wherein the content is stored and is available if IDs are matched).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soma et al. US Patent Application Publication 2005/0273399 (Soma), in view of Okigami US Patent Application Publication 2005/0005130 (Okigami).
As per claim 1, Soma teaches a data using device that executes a predetermined process by using data, comprising: a data storage part that stores pieces of data used for the predetermined process (see Figure 5 with content processing apparatus); a user storage part that stores a first user identification information (see Figure 5 and paragraph 188 with storage unit having source ID list; see paragraph 186 with source ID; ); an authentication data acquisition part that acquires, from an external apparatus, authentication data that is data requiring authentication using the first user identification information when using the authentication data for the predetermined process (paragarph 83 with content data that is copyright protected; content data is shared among devices/acquired from external sources); a user acquisition part that acquires a second user identification  information indicating a user who can use the authentication data acquired by the authentication data acquisition part from the external apparatus (paragraph 188 wherein a source ID is extracted from content data; source ID names a user who can reproduce data); a user determination part that determines whether the second user identification information acquired by the user acquisition part matches the first user identification information stored in the user storage part (paragraph 188 wherein extracted source ID is compared with stored source ID); an authentication storage processing part that stores the authentication data acquired by the authentication data acquisition part into the data storage part such that the authentication data is available for the predetermined process in a case where the user determination part determines that the first and second user identification information match each other or in a case where the first user identification information is not stored in the user storage part (paragraph 187 and 188 wherein the content is stored and is available if IDs are matched); a user deletion part that deletes the first user identification information stored in the user storage part or instructs a user to delete the first user identification information (paragraph 208 with deleting source ID when device is unregistered); and a data use prohibition part that prohibits use of the authentication data stored in the data storate part in a case where the first user identification information stored in the user storage part is deleted (paragraph 208 wherein content protected content/authentication data can no longer be played).  
	Although Soma teaches the deletion of identifiers, Soma does not explicitly teach deleting identification information in a case where the user determination part determines that the first and second user identification information do not match each other.  However, deleting the stored user ID when an ID does not match would be obvious.  For example, see Okigami (paragraph 60, with deleting a stored ID when the new ID presented does not match). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Soma with Okigami.  One of ordinary skill in the art would have been motivated to perform such an addition to create  more security and to require less memory (paragraphs 8-10 of Okigami).
	As per claim 2, the Soma combination teaches a user setting part that stores the second user identification information acquired by the user acquisition part into the user storage part in a case where the authentication data is stored into the data storage part by the authentication storage processing part in a state in which the first user identification information is not stored in the user storage part (obvious over Soma combination; see Okigami paragraph 60 wherein the new user ID is stored when there is no first user; further, see Soma paragraphs 104, 196, 208, and throughout with deleting ID and adding ID when unregistering/registering; authentication data may still remain on device when unregistering/registering).
	As per claim 3, the Soma combination teaches wherein the user storage part stores only one user identification information ( Okigami paragraph 60 wherein present ID is deleted and new ID is rewritten).
	Claim 4 is rejected using the same basis of arguments used to reject claim 3 above.
	As per claim 5, it would have been obvious over the Soma combination further comprising: a sharing acquisition part that acquires shared data that does not require autehtnication using the first user identification information when using the shared data and is output from the external apparatus among the pieces of data, and acquires the second user identification information of a user who has output the shared data from the external apparatus; and a sharing storage part that stores the shared data into the data storage part such that the shared data is available for the predetermined process regardless of matching between the first and second user identification information in a case where the shared data is acquired by the sharing acquisition part (obvious over Soma; see paragraph 208 with non-copyright content; such data does not require authentication and would be obvious to obtain as it is non-copyrighted; see also paragraph 290 wherein reproduction of non-copyright managed data when IDs are erased; see paragraph 83 wherien content is received from external sources)
	Claim 6 is rejected using the same basis of arguments used to reject claim 5 above.
	Claim 7 is rejected using the same basis of arguments used to reject claim 5 above. 
	As per claim 9, it would have been obvious over the Soma combination wherein an output part that outputs the data stored in the data storage part to the external apparatus as the shared data in a state in which the data is associated with the first user identification information stored in the user storage part (obvious over Soma; see paragraph 178 and throughout wherein ID is associated with content creation and thus shows obviousness of associating ID with the data; further, see throughout reference with outputting/sharing content to external devices).
	Claim 13 is rejected using the same basis of arguments used to reject claim 2 above.  
	Claim 14 is rejected using the same basis of arguments used to reject claim 3 above. 	
	Claim 15 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 1 above. 
	
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Soma combination as applied above, and further in view of Jakubowski et al. US Patent Application Publication 2005/0097348 (Jakubowski)
	As per claim 8, the Soma combination teaches wherein in a case where the first user identification information stored in the user storage part is deleted, the data use prohibition part prohibits the use of the authentication data (paragraph 208 and 290 with restricting access to content that is not copyright managed).  However, Soma does not explicitly teach prohibiting use of the shared data.  This would have been obvious and merely a design choice.  Restricting user from accessing content is already taught in Soma, and it would have been obvious to restrict data to all the shared data.  For a further showing of obviousness, see Jakubowski (see Figures 1, 2, and paragraph 52, wherein a user ID/password is deleted and user can no longer log-in and access any data).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the Soma combination with Jakubowski.  One of ordinary skill in the art would have been motivated to perform such an addition to allow a simple way of protecting data (paragraph 3). 
	Claim 10 is rejected using the same basis of arguments used to reject claim 8 above.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Soma as applied above.
	Claim 16 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references cited above teach many elements of the claimed limitations, the limitations, as a whole, would not have been obvious over the cited art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495